Title: To George Washington from Robert Morris, 23 July 1781
From: Morris, Robert
To: Washington, George


                  
                     
                     Dear SirOfficer of Finance July 23d 1781
                  
                  I am indebted for your favours of the 10th & 13th Inst. the first regarding Mr Lowreys supplies of Flour which he is to extend in the whole to three thousand barrells, this with one thousand from Genl Schuyler and what the Commissaries may have otherwise provided will I suppose keep You in bread for some time to come, and I hope at our Meeting we may be able to Concert such measures as will in future prevent those troubles anxieties and distresses you have so often experienced on the Score of Subsistence.  I find by Your’s of the 13th that my intentions as to disposing of the Specific Supplies have not been understood.  I know very well that the Magazines you had directed to be formed never were filled and that the States have not fully complied with the requisitions of Congress in this respect, consequently it remains for them to pay up their Respective balances due on those Requisitions and it is the Supplies that are to arive from these expected payments that I am Authorized with your Concurrence to dispose of.  Pensylvania has committed her paper money to me for the purpose of procuring those supplies and I wou’d rather Receive money from every State, because I am satisfyed it may be so expended as to procure more of the Articles wanted, than the States would deliver and probably of better quality.  Pensylvania has Flour & wheat lying in Cumberland County & Cut wry in Lancaster by way of Specific Supplies to your Army Maryland has the same in Frederick County but surely these cannot be brought into use, for the transportation wou’d Cost more money than would purchase the same Articles near to the Army & pay for the delivery of them where wanted, then I say it is better to Sell in Cumberland, Frederick & all such distant places the Articles lying there, because whatever they Sell for is so much Saved, but that is not all, the Teams that would be employed in such transportation may be otherwise usefully employed to the purposes of Agriculture.  I have ordered a small Export of Flour from this Post to bring back Silver, that Silver will probably if so employed produce in Your Camp four times the same quantity of flour & save all the expence of Carriage I wou’d make Sale of Provisions in Maryland & Pensylvania and with the money purchase them in New York & Connecticut for your Army & in Virginia & No. Carolina for the Southern Army, and so of New Hampshire, Massachusetts &c. except only of those kinds that cannot be had in proper abundance nearer to the places of Consumption.  I have said enough to shew you that my views are to have supplies delivered to the Armies on more Oeconomical plans than have been adopted heretofore As to Salt Provisions they are scarce here and I do not believe the quantity of 2000 barrells cou’d be got in this place on any terms, therefore I am of opinion it will be best to let the magazine at Rhode Island Remain there.
                  We have been making some humble attempts to lead the way for Contracts of more importance This Post is agreed to be Supplied with Rations Consisting of 1 lb. bread 1 lb. Beef or 3/4 lb. of Pork, 1 Gill of Country Rum & 8 lb. Soap, 3 lb. Candles 2 Quarts of Vinegar & 1 Quart of Salt to every 100 Rations at 9 d. ⅌ Ration to which is added 1/2 d. for Issueing—Lancaster is agreed for at 8 1/4 d. & 1/2 for Issueing, advertizements are out for Reading, York & Fort Pitt all the other Posts in this State to be broke up and these except Fort Pitt, are retained principally on Account of the Prisoners, I expect to pay these Contracts out of the Money confided to my management by the Assembly of this State, and I am well assured that all the rations Issued for years past at these same places have Cost the public from 3/ to 4/ per Ration Specie Value.  The Issueing Commissaries at these Posts will in course be dismissed by the Board of War—and I shall proceed to further Contracts after seeing Your Excellency as fast as I can be assured of Funds to pay the Contractors.
                  I have supplied the Commissary Genl with money & Credit to procure supplies for Your Table and he also desires One thousand hard Dollars to be sent you for that purpose wherefore I inclose herein a draft made by the South Carolina Delegates the 20th Inst. at ten days sight in my favour on Guy Richards & Comssy of New London Connecticut for two thousand five hundred Specie Dollars this bill they assure me will be paid and I have endorsed it to your Excellencys order in expectation that Messrs Wadsworth & Carter or some of the Commissaries that Supply the French Troops will give you the hard Dollars for it, or that the Gentlemen of your Family will find means of obtaining the Money from New London.
                  This Sum your Excelly will appropriate as you shall think proper, only directing proper information to be given me that I may know how to have it charged in the Treasury Books—Your letter respecting the Batteaux providing by Genl Schuyler has been Committed to me & the enclosed letter assures him of timely reimbursement.
                  Daily calls for my attention to a variety of matters puts off my journey from time to time, Congress seem disposed to give me full employment and I have little chance of gratifying my own inclinations or I should have paid my Respects to you before Now however I hope that visit is not far distant and with Sincere esteem I always am Your Excellencys most Obedt hble servt
                  
                     Robt Morris
                  
               